DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20030234971 (Murade).
Concerning claim 1, Murade discloses a light emitting display device comprising (Abstract and Fig. 4):
a lower substrate (10);
a driving transistor (30) positioned on the lower substrate, the driving transistor including a semiconductor layer (1a), a gate electrode (3a), a source electrode (1c), and a drain electrode (1b) ([0141]); and
a light shield layer covering a lower surface, an upper surface, and a side surface of the semiconductor layer, the light shield layer protecting the driving transistor from external light ([0146]-[0147]).
Considering claim 10, Murade discloses light emitting display device comprising (Abstract and Fig. 4):
a light shield layer (411, 401, and 601) covering a lower surface (411), an upper surface (401), and a side surface (601) of a semiconductor layer, the light shield layer protecting the semiconductor layer included in a sub-pixel from external light (Fig. 4 and [0146]-[0147]).
Continuing to claims 2 and 11 (with these claims being similar in scope), Murade discloses wherein the light shield layer includes:
a lower-surface light shield layer (411) positioned below the semiconductor layer;
a side-surface light shield layer (601) positioned on at least one side surface of the semiconductor layer; and
an upper-surface light shield layer (401) positioned on the semiconductor layer.
As to claims 4 and 12 (with these claims being similar in scope), Murade discloses wherein the light shield layer is electrically connected to a voltage line that is positioned on the lower substrate and transfers a low-potential voltage ([0220]).
Referring to claim 8, Murade discloses further comprising:
an insulator layer (43) covering the upper-surface light shield layer;
a lower electrode (90) positioned on the insulator layer;
a bank layer (16) positioned on the insulator layer and covering a portion of the lower electrode ([0137]) ;
an emissive layer (50) positioned on the lower electrode; and
an upper electrode (21) positioned on the emissive layer ([0133]),
wherein the upper electrode is electrically connected to the voltage line through the upper-surface light shield layer exposed through the bank layer ([0220]).
Regarding claim 13, Murade discloses wherein the side-surface light shield layer penetrates at least three insulator layers (71, 41, and 12) and electrically connects the upper- surface light shield layer and the lower-surface light shield layer to each other (Fig. 4, [0130], [0141], and [0162]).
Pertaining to claim 14, Murade discloses wherein the side-surface light shield layer has a region through which at least one of a source electrode or a drain electrode connected to the semiconductor layer is positioned on at least one side surface of the semiconductor layer (Fig. 4, [0141], and [0147]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030234971 (Murade).
Concerning claim 3, Murade discloses forming the lower and upper light shield layer (Fig. 4).
Murade does not disclose wherein the lower-surface light shield layer and the upper-surface light shield layer have a same size in the embodiment as disclosed in Fig. 4. However, Murade discloses several different embodiments in which the upper and lower light shield layers are different sizes in relation to one another (Figs. 3, 6, and 9). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore absent evidence that the claimed relative dimensions of the upper and lower light shield layers would cause the device to perform differently, it would have been obvious to one of ordinary skill in the art to try different upper and lower light shield layer dimensions based on design choice.
Considering claim 9, Murade discloses forming the bank layer and the insulating layers.
Murade does not disclose wherein the insulator layer and the bank layer include a hole through which the upper-surface light shield layer positioned below the insulator layer is exposed; and
wherein the upper-surface light shield layer contacts the upper electrode deposited along the hole in the configuration as disclosed in Fig. 4.
However, Murade discloses several different embodiments in which through holes are formed in different material layers (Figs. 3, 6, and 9). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to change the configuration of the through holes in the bank and insulating layers absent evidence that the claimed configuration is significant.

Allowable Subject Matter

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites the limitations an insulator layer covering the upper-surface light shield layer;
a dummy lower electrode connected to a lower electrode positioned on the insulator layer and the upper-surface light shield layer spaced apart from the lower electrode at a same layer level as the lower electrode;
a bank layer positioned on the insulator layer and covering a portion of the lower electrode;
an emissive layer positioned on the lower electrode; and
an upper electrode positioned on the emissive layer,
wherein the upper electrode is electrically connected to the voltage line through the dummy lower electrode and the upper-surface light shield layer. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 6 and 7 depend from this claim and are allowable for at least that reason.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        06/04/22